IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CALIFORNIA COAST UNIVERSITY,

Appellant,
V. : $:16-cv-00158
(JUDGE MARIANI)
JAMIE SUE ALECKNA,
(BANKRUPTCY APPEAL)
Appellee.

MEMORANDUM OPINION
I. INTRODUCTION

This case comes before the Court on appeal from an opinion and judgment issued
by Middle District of Pennsylvania Bankruptcy Court Judge Robert Opel on January 14,
2016. (Doc. 1-1, 1-2). Appellant, California Coast University, raises two issues on appeal.
First, Appellant argues that the Bankruptcy Court erred when it ruled that the Appellant's
Violation of an automatic stay was willful. (Doc. 14, at 1). Second, Appellant argues that the
Bankruptcy Court erred when it awarded Appellee the time lost from work to attend the trial
in this mater as Appellee’s only actual damages. (/d.) For the reasons that follow, the Court
will affirm the Bankruptcy Court's order and remand the case in accordance with the
Bankruptcy Court's order for a determination of attorneys’ fees and costs.

Il. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

Jamie Sue Aleckna, Appellee, was a student at California Coast University,

Appellant, and completed her coursework in September 2009. (Doc. 5-5, at 147). During her

 

 
time as a student, she failed to make tuition payments due to the Appellant in or about
2008. (/d. at 166). Pursuant to its protocol, Appellant put a financial hold on Appellee’s
account, however, Appellant did not pursue any collection efforts. (Id. at 156-57; 188). On
June 1, 2012, Appellee and her husband filed for bankruptcy. (Id. at 151-52). Then, the
Bankruptcy Court issued the statutorily-mandated automatic stay. (/d.) In her bankruptcy
schedule, Appellee listed Appellant as an unsecured creditor with a disputed claim in the
amount of $6,300. (/d. at 152; Doc. 5-1, at 182). The debt was listed as disputed because
Appellee was not sure if the debt was a student loan or dischargeable by the Bankruptcy
Code. (Doc. 5-5, at 153).

On July 6, 2012, Appellee contacted Appellant by phone to request a copy of her
transcript. (/d.). Appellee was told by the Registrar, Angelina Cenina, that she could not
obtain her transcripts because she owed tuition to the Appellant, there was no record of her
bankruptcy, and that a request for an official transcript must be submitted in writing. (/d. at
188). Eventually, after involving her attorneys, Appellee provided the bankruptcy petition
and schedules and requested the release of the transcript. (Doc. 7-4). Appellant mailed
Appellee the transcripts, however, the transcripts did not list any date for graduation. (Doc.
7-9). Appellee, on August 7, 2012, called to inquire why the graduation date was missing
and was told that she “did not technically graduate” because of the outstanding debt. (Doc.

5-5, at 142).

 
 

Appellant then initiated the proceeding by filing an action to declare Appellee’s tuition
obligation as non-dischargeable. (Doc. 5, at 2). On September 7, 2012, Appellee filed a
counterclaim, containing a count for violation of the automatic stay, and two counts for
attorneys’ fees and compensatory damages, punitive damages, costs and contempt of court
(/d.). On February 5, 2014, Appellee sought leave of the court to amend her counterclaim,
which the Bankruptcy Court granted (/d. at 11). On April 10, 2014, Appellee filed the
amended counterclaim to allege that she had graduated and that she had been awarded a
degree. (/d. at 12).

On October 9, 2015, the Bankruptcy Court held a trial on the amended complaint
and held that Appellant willfully violated the stay by failing to issue a transcript with a
graduation date. (Doc. 1-2, at 11-13). On January 14, 2016, the Bankruptcy Court issued its
decision, holding that Appellant “willfully violated” the automatic stay by withholding the
transcript without a graduation date, and thus, Appellee was entitled to “actual damages.”
(/d. at 11). In his award, Judge Opel ordered Appellant to provide Appellee with a transcript
that included a graduation date and issue a diploma. (Id.). In addition, Appellant was
ordered to pay $230.16 in actual damages (based on eight hours leave time from her work
in order to attend trial), plus attorneys’ fees and costs. (/d. at 12). Based on Appellee’s
itemized statement, the attorneys’ fees amounted to $100,000 and $3,927.12 in expenses,

to which Appellants objected. (/d. at 13; Doc. 14 at 42).

 
On January 28, 2016, Appellant filed this appeal. (Doc. 1). On January 29, 2016,
Appellant complied with the Bankruptcy Court’s order by changing the transcript to include a
graduation date of January 29, 2016 and by issuing a diploma to Aleckna. (Doc. 14, at 4),
The Court held oral argument on this appeal on August 20, 2019.

Ill. JURISDICTION AND STANDARD OF REVIEW

The District Court has jurisdiction to hear this appeal from a Bankruptcy Court's final
order pursuant to 28 U.S.C. § 158(a)(1). The Court reviews “the Bankruptcy Court’s findings
of fact for clear error and exercise[s] plenary review over questions of law.” In re Hechinger
Inv. Co. of Delaware, Inc., 489 F.3d 568, 573 (3d Cir. 2007). “A finding of fact is clearly
erroneous only if it is ‘completely devoid of minimum evidentiary support displaying some
hue of credibility or bears no rational relationship to the supportive evidentiary
data.” Havens v. Mobex Network Servs., LLC, 820 F.3d 80, 92 (3d Cir. 2016) (quoting Berg
Chilling Sys., Inc. v. Hull Corp., 369 F.3d 745, 754 (3d Cir. 2004)).

IV. ANALYSIS

California Coast appeals the Bankruptcy Court’s decision on two grounds. First, it
argues that its violation of the automatic stay’ could not be “willful” because the law
governing whether withholding a complete transcript (with a graduation date) is unsettled.

(Doc. 14, at 20-22). Second, it appeals on the grounds that actual damages awarded to

 

"In its Brief, Appellant states that “[flor the purposes of this appeal, California Coast does not
challenge the Bankruptcy Court's determination that there was a violation of the automatic stay.” (Doc. 14
at 14). Therefore, the Court finds that the Appellant concedes its actions were a violation of the stay.

4

 

 
Appellee for taking time off from work to attend trial were improperly awarded to her and
‘without any actual damages there can be no ‘willful’ violation of the automatic stay.” (Doc.
14 at 45). The Court addresses each issue separately below.

A. Willful Violation of Automatic Stay

Section 362(k)(1) of the Bankruptcy Code provides for actual damages upon injury
from a “willful violation” of an automatic stay. See 11 U.S.C. § 362(k)(1). The Third Circuit
has held that:

A ‘willful violation’ does not require a specific intent to violate the automatic

Stay. Rather, the statute provides for damages upon a finding that the

defendant knew of the automatic stay and that the defendant's actions which

violated the stay were intentional.

Whether the party believes in good faith that it had a right to property is not

relevant to whether the act was ‘willful’ or whether compensation must be

awarded.
Cuffee v. Atl. Bus. & Cmty. Dev. Corp. (In re Atl. Bus. & Cmty, Corp)., 901 F.2d 325, 329
(3d Cir. 1990) (quoting In re Bloom, 875 F. 2d 224, 227 (9th Cir. 1989)).

In support of its contention that it did not willfully violate the automatic stay, Appellant
points to In re University Medical Center, 973 F.2d 1065, 1089 (3d Cir. 1992) (hereinafter
“University Medical Center’), which, it argues, provides that “there can be no ‘willful’
violation of the automatic stay where there is legal support for the position taken so that it
‘was sufficiently uncertain.” (Doc. 14, at 21). Appellee contends, relying on In re Mu’min,

374 B.R. 149 (Bankr. E.D. Pa. 2007), that University Medical Center was “legislatively

overruled” by the 2005 Bankruptcy Abuse Prevention and Consumer Protection Act

 

 
("BAPCPA"). (Doc. 17, at 16-22). Appellee also argues that even if University Medical
Center was not legislatively overruled, it does not apply because (1) the caselaw involving
automatic stays and the withholding of transcripts is sufficiently settled (id. at 22-30), and (2)
Appellant did not rely on any authority at the time of the violation of the automatic stay? (id.
at 42-45).

The Court first addresses the contention that BAPCPA legislatively overruled
University Medical Center. The Third Circuit in University Medical Center interpreted Atlantic
Business and held that “actions . . . taken in reliance on Statutory direction and case law
support, were not ‘willful’ as we have defined them in Section 362(h)3 or in our expectation
of it in Atlantic Business.” In re Univ. Med. Ctr., 973 F.2d at 1089.

In 2005, Congress enacted BAPCPA. In doing so, Congress modified the Code
provision addressed in University Medical Center and added Section 362(k)(2), which
provides: “If such violation is based on an action taken by an entity in good faith that
subsection (h) applies to the debtor, the recovery under paragraph (1) of this subsection

against such entity shall be limited to actual damages.” 11 U.S.C. § 362(k)(2).

 

? In the “Brief of Appellee Jaime Sue Aleckna” (Doc. 17), Appellee aiso argues that Appellant
“waived” the right to raise this argument because it did not plead or introduce any evidence to support it.
(Doc. 17 at 38-41). The Court rejects this argument insofar as the issue is a matter of law, and the Court
may exercise plenary review over questions of law.

3 While Atlantic Business and In re University Medical Center interpret Section 362(h), this
provision was renumbered 362(k) in 2005 as part of the BAPCPA.

6

 

 
Appellee directs the Court to In re Mu’min, 374 B.R. 149 (Bankr. E.D. Pa. 2007),
which held that University Medical Center was legislatively overruled by BAPCPA:

With Congress having addressed the issue of a good faith exception to 362(k)
liability expressly through the BAPCPA, the plain language of 362(k)’s
exception does not encompass other types of arguably good faith conduct that
Congress could have chosen to exempt from liability. Given this carefully
constructed exception drawn by Congress, | conclude that University Medical
Center is inconsistent with 362(k), insofar as the case held that a party is not
subject to actual damages for voluntary acts taken with knowledge of the
bankruptcy case in violation of the automatic stay when a party relies upon
‘persuasive legal authority’ and the law on the issue is sufficiently unsettled.

In re Mu’min, 374 B.R. at 169.
This Court declines to adopt /n re Mu’min. As the Third Circuit in University Medical
Center explained:

The actions of the [Creditor] were neither in defiance of a court order nor were
they contrary to certain contemporaneous interpretations of sections 362 and
365. The [Creditor] believed in “good faith” that he was not violating the stay.
This of course is not sufficient under At/antic Business to escape liability under
362(h). However, the [Creditor] also had persuasive legal authority which
supported his opinion. For this reason we conclude that the withholding . . . did
not fall within the parameters of ‘willfulness” as such actions have been
described in Atlantic Business.

In re Univ. Med. Ctr, 973 F.2d at 1088. Put differently, ‘the defense to a finding of
‘willfulness’ articulated in In re University Medical Center was not one of ‘good faith’ but one
of lack of willfulness because the unsettled law permitted a reasonable belief that the stay
was not being violated.” Stancil v. Bradley Invs., LLC (In re Stancil), 487 B.R. 331, 344
(Bankr. D.D.C. 2013). As such, the analysis in University Medical Center is separate and

distinct from the “good faith” defense contemplated in § 362(k)(2). Therefore, absent some

7

 
clearly expressed indication that Congress intended to legislatively overrule University
Medical Center, the Court cannot conclude that University Medical Center was overruled by
Congress enacting BAPCPA and adding § 362(k)(2).

Further, the lack of any legislative history also supports the conclusion that Congress
did not legislatively overrule University Medical Center. The Third Circuit has held that
“courts should be reluctant to accept arguments that would interpret the Bankruptcy Code to
effect a major change in pre-Code practice, absent at least some suggestion in the
legislative history that such a change was intended.” In re VistaCare Group, LLC., 678 F.3d
218, 228 (3d Cir. 2012). And, “[w]hen Congress enacts legislation, it is presumed to act with
knowledge of the ‘existing law and judicial concepts.” /d. at 226 (quoting Farina v. Nokia
Inc., 625 F.3d 97, 112 (3d Cir. 2010)). Here, where University Medical Center was decided
nearly 13 years prior to BAPCPA, and where “there is no legislative history establishing
conclusively that Congress intended to circumscribe the good faith exception under 362(k)
in the BAPCPA or, if so, the particular reasons it chose to do so,” In re Mu’min, 374 B.R. at
169, there is no authority to suggest, yet alone conclude, that BAPCPA legislatively
overruled University Medical Center. In light of the foregoing, the Court concludes that

BAPCPA did not legislatively overrule University Medical Center4

 

4 Appellant, in a supplemental brief (Doc. 29), also raise the recently-decided Supreme Court case,
Taggart v. Lorenzen, 139 S.Ct. 1795 (2019), as support for ruling that University Medical Center was not
legislatively overruled by BAPCPA. (Doc. 29, at 3). Because the Court has already determined that
University Medical Center was not legislatively overruled by BAPCPA, the Court declines to address the
argument. The Court also declines to address that argument because the Supreme Court in Taggart
specifically distinguished the language and purposes of Section 523 (which was at issue in that case) from

8

 

 

 

 
Having determined that BAPCPA did not legislatively overrule University Medical
Center, the Court will turn to whether University Medical Center applies to sustain the
Appellant's position. In University Medical Center, the Third Circuit held that the Department
of Health and Human Services’ withholding of University Medical Center’s medical
reimbursement for services rendered post-petition was a violation of § 362’s automatic stay
provisions, but that the violation was not willful. In re Univ. Med. Ctr., 973 F.2d at 1089.

In ruling that the violation was not willful, the Third Circuit focused on the fact that
‘the Secretary [of the Department of Health and Human Services] had persuasive legal
authority which supported his opinion.” /d. at 1088. There, the Medicare statute, which the
Secretary relied on, arguably gave him the authority to determine the amount to be paid to
Service providers through Medicare and to pay those amounts at such times as he believed
appropriate with “necessary adjustments on account of previously made overpayments or
underpayments.” /d. Moreover, “there were a number of decisions from bankruptcy and
district courts” which also supported the Secretary’s position. /d. The Third Circuit concluded
that because “[t]he Secretary . . . had persuasive legal authority which supported his
position . . . the withholding . . . did not fall within the parameters of ‘willfulness’ as such

actions have been described in Atlantic Business.” Id.

 

Section 362 such that the Taggart is not applicable to cases, such as this matter, that deal with Section
362. See Taggart, 139 S. Ct. at 1803-04.

9

 
Therefore, under University Medical Center, to establish a lack of willfulness, the law
must be unsettled and the creditor must take an action in reliance on some persuasive
authority. Here, however, Appellant fails to point to any persuasive authority to suggest that
the law may be unsettled and fails to show that it relied on any authority when making the
decision to withhold Appellee’s complete transcript.

With respect to the first point, the law is, in fact, well settled that an automatic stay is
violated, where as here, a creditor withholds a debtor's transcript because of an outstanding
debt during the pendency of a Chapter 13 bankruptcy proceeding. See, e.g., In re Mu’min,
374 B.R. at 166; Andrews Univ. v. Merchant (In re Merchant), 958 F.2d 738 (6th Cir. 1992)
(holding that University failing to turn over transcript violated the automatic stay); In re
Parker, 334 B.R. 529, 536 (Bankr. D. Mass. 2005) (ruling that “the act of not allowing Parker
to register for a class and for graduation . . . violated the automatic stay.”); In re Gustafson,
111 B.R. 282 (Bankr. 9th Cir. 1990), rev'd. on other grounds, 924 F.2d 216 (9th Cir. 1991)
(holding that withholding transcripts is a violation of an automatic stay). Indeed, courts have
held that the withholding of a transcript based upon a financial hold, during a pending
bankruptcy proceeding, is an action designed to collect an unpaid debt. See, e.g., Andrews
Univ., 958 F.2d at 741 (“Various courts have found that the withholding of a debtor's
transcript or the refusal to issue a transcript until a debtor pays a prepetition debt is an act to

collect, assess or recover a prepetition debt and thus a violation of Section 362.”).

10

 

 
Appellant contends that these cases are not relevant because they only address
whether the withholding of a transcript constitutes a violation of the automatic stay, not
whether a transcript must include a graduation date. (Doc. 14, at 40-42). However, as the
Bankruptcy Judge noted, a transcript without a graduation date is “akin to a letter of
reference with no signature” (Doc. 1-2 at 11). Indeed, a transcript without a graduation date
is essentially worthless. Moreover, the record is clear that but-for the Appellee’s outstanding
debt, the Appellant would have issued the transcript with a graduation date. (Doc. 5-5, at
65-66). Thus, Appellant's refusal to provide a complete transcript is no different from
withholding a transcript altogether - both are actions based on outstanding debts designed
to collect the unpaid debt. See, e.g., In re Gustafson, 111 B.R. at 286-87 (“Withholding the
transcript could serve no purpose other than to compel the repayment of the debt or
reaffirmation of the obligation.”). Accordingly, the cases involving the withholding of a
transcript are clearly relevant to discerning Appellant's obligation to provide the complete
transcript and suggest that the law is well-settled.

Nonetheless, Appellant cites to, as indicative of the unsettled state of the law and in
support of its reliance, Johnson v. Edinboro State College, 720 F.2d 163 (3d Cir. 1984), In
re Billingsley, 276 B.R. 48 (Bankr. D. N.J. 2002), and Najafi v. Cabrini College (In re Najafi),
154 B.R. 185 (Bankr. E.D. Pa. 1993). Appellant argues that these cases stand for the

proposition that withholding a transcript does not violate an automatic stay. (Doc. 14, at 39).

11

 
The Court disagrees that these cases provide persuasive authority sufficient to
render the state of the law unsettled because these cases are distinguishable from the case
at hand. Johnson v. Edinboro State College is inapposite because it deals with § 525 of the
Bankruptcy Code, which provides statutory protection from discrimination to those who file
petitions under the Code. See Johnson, 720 F.2d at 164-65. Thus, Johnson only stands for
the proposition that a Chapter 7 debtor cannot seek relief under § 525 when his college
withholds a transcript to seek repayment of a non-discharged, overdue loan. See id. at 166.
It makes no mention of § 362, and thus, it cannot be applicable to interpreting § 362.

Additionally, Billingsley and Najafi, are distinguishable on two grounds. First, to some
extent, both cases erroneously relied on Johnson to conclude that withholding a transcript
does not violate an automatic stay. See Billingsley, 276 B.R. at 50-53; Najafi, 154 B.R. at
191-95. Second, both courts relied on the fact that the debt at issue was non-dischargeable
to conclude that withholding the transcript did not violate the automatic stay. See Billingsley,
276 B.R. at 49 (“[T]he court holds that where the student loan is concededly non-
dischargeable, a private educational institution does not violate the automatic stay by
withholding the transcript of a student debtor who has defaulted on her loan); Najafi, 154
B.R. at. 194 (“It appears to us that the college has a ‘special interest’ in transcripts of its
students, unless their debt is deemed non-dischargeable, which is comparable to, if not
legally the equivalent of, a security interest to protect the college for losses in engaging in its

normal undertaking to supply the transcript.’).

12

 

 

 
Here, Appellant’s credit was categorized as dischargeable in the Voluntary Petition,
which was later adopted by the Court. (Doc. 5-1, at 182). Appellant failed to timely file a
Proof of Claim, which prompted an objection by the Trustee, as to which California Coast,
after notice and being granted an opportunity to respond, failed to do so. (Doc. 5-2, at 9;
Case 5:12-bk-03367-RNO, Doc. 78). These actions resulted in an order from the
Bankruptcy Court deeming California Coast's claim to be untimely filed. (Case 5:12-bk-
03367-RNO, Doc. 78). Although Appellant also commenced an action against Appellee to
request that Appeliant’s claim against Appellee be determined to be non-dischargeable, on
September 4, 2013, Appellant filed a motion to withdraw its complaint, which the Bankruptcy
Court granted. (Doc. 1, at 9). Finally, on April 13, 2016, Appellee’s debt to Appellant was
discharged. (Doc. 5-2, at 9). In light of the above, Appellant does not point to any relevant
cases to render the law “unsettled” or suggest that persuasive authority exists on which it
relied.

To the extent that Johnson, Billingsley, and Najafi could be deemed persuasive
authority, however, Appellant’s actions are still distinguishable from University Medical
Center because the Secretary in University Medical Center relied on authority at the time it
took action. In re Univ. Med. Ctr., 973 F.2d at 1089. In contrast, here, Appellant provided no
indication that it relied on any authority at the time it decided to withhold issuing a transcript

with a graduation date or refuse to issue a diploma.

13

some ature esyy ee oP RO

 

 
Ante pry suupomcan eect MENS 2:

Accordingly, the Court concludes that University Medical Center does not support
the Appellant's position. As such, the Bankruptcy Court did not err in finding California
Coast's violation to be a “willful” violation of the automatic stay.

B. Injury and Damages

Section 362(k)(1) provides that “an individual injured by any willful violation of a stay
provided by this section shall recover actual damages, including costs and attorneys’ fees,
and, in appropriate circumstances, may recover punitive damages.” Courts have interpreted
this section to require injury as a condition precedent to actual damages. See City of Phila.
v. Walker, 2015 WL 7428501, at *3 (E.D. Pa. 2015) (“Section 362(k)(1) makes clear that
injury is a condition precedent to any request for actual damages”); Rosas v. Monroe Cnty
Tax Claim Bureau, 323 B.R. 893, 901 (Bankr. M.D. Pa. 2004) (“I have heretofore held that
actual injury is a condition precedent to the award of damages, including attorney’s fees and
punitive damages.”).

Appellant contends that the Bankruptcy Court erred in awarding Appellee actual
damages for lost wages to attend her own trial and that no other injury exists to satisfy the
condition precedent. This Court disagrees.

Appellee endured the exact injury that Congress intended to protect debtors from
when Congress enacted a broad automatic stay provision. The Third Circuit, in summarizing
and adopting a Ninth Circuit decision, emphasized the legislative history of the Code to

describe the purpose behind the provision:

 

14
[T]he court emphasized that Congress enacted the automatic stay not only to

provide creditors financial protection, but also to provide “the debtor a breathing

spell from his creditors. It stops all collection efforts, all harassment, and all

foreclosure actions. It permits the debtor to attempt a repayment or

reorganization plan, or simply to be relieved of the financial pressures that

drove him into bankruptcy.”
Lansaw v. Zokaites (In re Lansaw), 853 F.3d 657, 666 (3d Cir. 2017) (citing Dawson v.
Wash. Mut. Bank (In re Dawson), 39 F.3d 1139, 1147 (9th Cir. 2004)). The Third Circuit
concluded “that Congress intended the automatic stay to protect financial and non-financial
interests.” /d. at 667. As such, and as Appellee argues (Doc. 17, at 48-51), it follows that
Appellee was injured by being deprived of her complete transcript. In other words, Appellee
was lawfully entitled to her complete transcript, however, because she did not pay her
outstanding debt, Appellant withheld the complete transcript. This was, as discussed earlier,
an action designed to collect the unpaid debt. Consequently, it was among the injurious
activities that Section 362 was enacted to protect against. Other courts have similarly held
that acts designed to collect a debt, like the one in this matter, are injuries and thus give rise
to actual damages. See, e.g., In re Gustafson, 111 B.R. at 288 (“Thus, notwithstanding the
fact that the debtor may have suffered no injury other than his attorneys fees, the fact that
the debtor was forced to resort to the courts to obtain the transcript withheld in violation of
the stay and the fact that the debtor incurred attorneys fees in doing so demonstrates a
compensable injury under section 362.”); Parker v. Boston Univ. (In re Parker), 334 B.R.

529 (Bankr. D. Mass. 2005) (holding that University’s refusal to allow student to register for

classes violated automatic stay, and, therefore, student was entitled to actual damages).

15

 
This Court’s determination that Aleckna was injured as a result of being deprived of
her complete transcript is buttressed by the Third Circuit’s recent opinion in DiNaples v.
MPS BPO, LLC., -- F.3d --, 2019 WL 3773014 (3d. Cir. 2019). In that case, the Third Circuit
emphasized that “the violation of a procedural right granted by statute can be sufficient in
some circumstances to constitute injury in fact,’ and ‘a plaintiff in such a case need not
allege any additional harm beyond the one Congress has identified.” DiNaples, 2019 WL
3773014 at *2 (quoting Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1549 (2016)). Thus,
Aleckna suffered a concrete injury when California Coast refused to give her a complete
transcript in violation of the automatic stay.

If the injury of being deprived of a complete transcript were insufficient, Appellee also
sustained an injury through the costs incurred to vindicate her rights under the Bankruptcy
Code and ultimately obtain the transcript. Indeed, as Judge Opel found, Appellee incurred
fees to consult with an attorney and attend legal proceedings. (Doc. 1-2, at 12). Several
courts have awarded similar damages consistent with the purpose of the provision to enable
debtors to vindicate their rights under the Bankruptcy Code. See In re Grochowski, 2012 WL
5306047, at *1 (Bankr. M.D. Pa. 2012) (“An evaluation of the testimony elicited from the
Debtor permits me to find that the Debtor suffered actual damages. These damages can be
itemized as follows: $.78 for postage; $6.00 for gas to attend the trial; and loss of a day's
wage at $80.00.”); Rosas, 323 B.R. at 901 (“Accordingly, the Rosases should be

compensated for the day of work they both missed in order to deal with the notice.’).

16

ne ac tee ee INPRO

 

 
Additionally, contrary to Appellant's contentions, Appellee is also entitled to
attorneys’ fees incurred to vindicate her rights under the statute, prosecute the action, and
defend the judgment on appeal. Based on the plain language of the statutory text, the
phrasing “actual damages, including costs and attorneys’ fees,” “broaden{s] the notion of
actual damages beyond the immediate injury incurred in ending the violation of a stay.”
Mantiply v. Horne, 876 F.3d 1076, 1081 (11th Cir. 2017). Other Circuits have reached
similar conclusions. See, e.g., In re Schwartz-Tallard, 803 F.3d 1095, 1101 (9th Cir. 2015)
(en banc) (“[NJothing in the statute [] suggests Congress intended to cleave litigation-related
fees into two categories, one recoverable by the debtor, the other not. The statute says
‘including costs and attorneys’ fees,’ with no limitation on the remedy for which the fees
were incurred. . . To [hold otherwise], we would have to read into the statute limiting
language”); Young v. Repine, 536 F.3d 512, 522 (5th Cir. 2008) (rejecting the argument that
“the statute does not provide for a successful claimant to collect the fees incurred in
prosecuting their action.”).

Therefore, the Bankruptcy Court was correct in determining that the Appellee was
entitled to actual damages, including attorneys’ fees and costs. However, because the
Bankruptcy Court did not fully determine the attorneys’ fees and other damages
calculations, the Court will remand the case to the Bankruptcy Court for further proceedings

consistent with this Opinion.

17

Rm nA ANT EERO

 
V. CONCLUSION
For the foregoing reasons, the Bankruptcy Court’s decision will be affirmed, and this
case will be remanded to the Middle District of Pennsylvania Bankruptcy Court for a
calculation of attorney's fees and costs in accordance with the Bankruptcy Court Order,
which provides that Aleckna must “file an itemized request for attorneys’ fees and costs
incurred in seeking to obtain graduation transcripts and for legal representation in this

adversary proceeding.”> A separate Order follows.

 

Robert B-Marieni
United States District Judge

 

5 Judge Opel’s opinion denied Aleckna’s claim for emotional distress and punitive damages. (Doc.
1, at 16). Aleckna did not appeal that ruling. Additionally, the Court notes that on January 29, 2016,
California Coast University provided three certified transcripts with graduation dates and issued a diploma
to Aleckna in accordance with the Bankruptcy Court's order. (Doc. 14, at 4). Thus, the only issue for
decision on remand is the determination of attorneys’ fees and costs.

18

 
